Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 28-43 are all the claims.
2.	The preliminary amendments of 5/26/2020 and 1/4/2021 are considered and entered.
3.	Claims 28-43 are all the claims all the claims under examination.

Information Disclosure Statement
4.	The IDS’ of 1/4/2021, 1/4/2021, 1/4/2021, 1/4/2021, 1/4/2021 and 1/4/2021 have been considered and entered.

Objections
Drawings
5.	The drawing sheet for Figures 11-14 are objected to because they recite the brand name “zenapax”.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The disclosure is objected to because of the following informalities:
The use of the term, e.g., sepharose, Tris, Tween, Vectashield, BIAcore 3000, Qiaprep, GlutaMax, ATCC, pDISPLAY, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
7.	Claims 28-43 are objected to because of the following informalities:
a) Claims 28-38 are objected to because they fail to indicate the patient or subject in need of the therapy and to which the therapy is administered.  Claims 30-34 are drawn to “the subject” but do not cure the deficiency because Claim 28 does not reference a subject much less one in need of the antibody therapy or further comprising another therapeutic agent and/or therapy (Claims 30-34).
b) Claim 28 element (f) recites “or” language as between the antibody heavy and light chain variable regions whereas elements (g)-(i) recite “and” language as between each of the antibody heavy and light chain variable regions. This appears to be a typographical error in element (f) which should be replaced with “and.”
c) Claim 29 contains a misspelling for pancreatic cancer which should replace “pancreas cancer”.
d) Claims 40-43 are confusing and ambiguous. Claim 40 references a single nucleic acid encoding the antibody in the Markush group for (a)-(h). Claim 43 references a combination of isolated nucleic acids encoding the same species in the Markush group for (a)-(h) as recited in Claim 40. It is inconsistent that in one instance the same species are encoded by a single nucleic acid whilst in another instance the same species are encoded by combinations of nucleic acids. Clarification is requested.
e) Claim 39 is unclear and ambiguous in depending from a method of treatment for anti-idiotypic antibodies binding to the antibodies used in the method of treatment. It is not clear if the anti-idiotypic antibody binding to the antibody of Claim 28 is required to be therapeutic for the treatment of the solid malignancy.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 30-34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 30-34 recite the limitation "to the subject" in Claim 30.  There is insufficient antecedent basis for this limitation in the claim 30 and dependent claims 31-34 thereof. Claim 28 from which claim 30 depends does not mention a subject.
b) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 36 recites the broad recitation a drug, and the claim also recites a cytotoxic agent and a radioisotope which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	Claims 28 (a), (f), (j)-(k), 29-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claimed method of treatment is examined under written description for those elements (a), (f), (j)-(k) in Claim 28. The written description as of the filing date does not provide a structure/function correlation for the breadth and scope of the antibodies falling under either (a), (f), (j)-(k). 
The claims are directed to methods of administering an antibody wherein the antibody is not defined by the critical regions of its primary structure (i.e., the VH/VL CDR region pairing, or the heavy and light chain variable region pairing).  Functional limitations are recited, including an explicit recitation that the antibody must bind human CD25 irrespective of its specificity or cross-reactivity (see Claim 28, element (a) and (j)), and an implicit function that the antibody must have the same binding characteristics for human CD25 in order to be therapeutically effective (see Claim 28, element (k)). 
Structural limitations other than amino acid sequence, including isotype of IgG1 or IgG4 (see Claim 35), classes of antibodies such as human, monoclonal IgG1, bispecific or multispecific (see Claims 37-38), are recited for the antibodies of elements (j) and (k).  Therefore, all of the rejected claims read on methods of administering a genus of antibodies comprising less than the full complement of six CDR sequences much less even single domain antibodies.  Additionally, the claims do not recite a structure for the recited antigen, human CD25.  The specification makes it clear that the term includes variants, isoforms and species homologs of the human CD25 protein.  See p.10, lines 32-34.
In summary, the claims recite a method of administering a genus of antibody products of elements (J) and/or (k) having (1) an explicitly recited functional feature of binding any human CD25 protein and (2) an implied functional feature of inhibiting human CD25 such that the antibody products have the required activity in the therapeutic methods as for treating any solid malignancy.  However, the claims recite only minimal structural features or partial structural features.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
First, the prior art recognizes that the full six CDR sequences are required to form the part of an antibody, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  
However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. 
Lloyd et al. (2009, Protein Engineering, Eng. Design & Selection 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  
Goel et al. (2004, J. Immunol. 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  
Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that bind human CD25 proteins and how to test them for desired binding and therapeutic activities, those antibodies are shown in Claim 28 elements (a)-(i) which herein at not rejected.  Accordingly, the specification describes a limited number of species of antibody having the structure and functions required by the claims.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have human CD25 epitope binding defined by the antibodies of elements (a)-(i)  (Claim 28 (j)) and binding characteristics defined by the antibodies of elements (a)-(i)  (Claim 28 (k)).  Following the finding in Centocor, the instant claims are found to lack adequate written description.  
11.	Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 is drawn to a genus of anti-idiotypic antibodies (polyclonal and monoclonal) binding to those anti-human CD25 antibodies of elements (a)-(k) of Claim 28 used in the method of treatment. It is not clear if the anti-idiotypic antibody binding to the antibody of Claim 28 is required to be therapeutic for the treatment of the solid malignancy.
Summary of species disclosed in the specification
The interpretation encompasses a genus of anti-idiotypic antibodies beyond anything taught in the specification. See pp. 7, 8 and 45 for prophetic and literal support. Because applicant seeks patent protection for all such anti-idiotypic antibodies, this genus must be adequately described. A description adequate to satisfy 35 U.S.C. § 112(a) must clearly allow persons of ordinary skill in the art to recognize that the inventor invented what is claimed (Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent’s specification” (In re Katz Interactive Call Processing Patent Litig. 639 F.3d 1303, 1319 (Fed. Cir 2011).
Are the disclosed species representative of the claimed genus? 
It is asserted that there is not a single disclosed species for the claimed genus The specification does not identify which CDRs, which combination of fewer than all six CDRs, or which subset of residues in the combination of CDRs is essential for the recited function of binding the antibodies of Claim 28. Neither the specification nor the prior art provides guidance as to what structural sequences are encompassed by the genus and that predictably bind the antibodies of Claim 28. The literal disclosure for the species does not represent the claimed genus.
	Has Applicant provided a common structure sufficient to visualize the genus?
Applicant has not provided a common structure sufficient to visualize the genus of all possible anti-idiotypic antibodies. Even in 2021, several years after the effective filing date of the claimed invention, therapeutic antibodies are still not understood well enough to allow researchers to predict the features in a primary antibody sequence that are sufficient for binding to any antigen much less antibody target. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021 (PTO 892)) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020 (PTO 892)), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2. conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus of anti-idiotypic antibodies against the antibodies of Claim 28 for reliably assigning different antibody structures, which would support the premise that the inventors possessed the full scope of the claimed invention.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 28 and 30-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10703818 as evidenced by National Cancer Institute at www.cancer.gov/publications/dictionaries/cancer-terms/def/cutaneous-t-cell-lymphoma. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of treating a solid malignancy with the anti-hCD25 antibody of any one of elements (a)-(i) of generic Claim 28 was obvious over the ‘818 claims as evidenced by the National Cancer Institute definition for cutaneous T cell lymphoma which constitutes by definition a solid malignancy in the form of a lymphoid neoplasm as follows:
See instant Claims 28 and 33

    PNG
    media_image1.png
    281
    887
    media_image1.png
    Greyscale

	See instant claims 28 and 33

    PNG
    media_image2.png
    46
    882
    media_image2.png
    Greyscale

	See instant Claim 30

    PNG
    media_image3.png
    46
    849
    media_image3.png
    Greyscale

See instant Claim 31

    PNG
    media_image4.png
    96
    884
    media_image4.png
    Greyscale

See instant Claim 32

    PNG
    media_image5.png
    65
    868
    media_image5.png
    Greyscale

See instant Claim 33

    PNG
    media_image6.png
    81
    894
    media_image6.png
    Greyscale

See instant Claim 34

    PNG
    media_image7.png
    61
    858
    media_image7.png
    Greyscale

See instant Claim 35

    PNG
    media_image8.png
    48
    811
    media_image8.png
    Greyscale

See instant Claim 36

    PNG
    media_image9.png
    41
    873
    media_image9.png
    Greyscale

See instant Claim 37

    PNG
    media_image10.png
    56
    879
    media_image10.png
    Greyscale

See instant Claim 38

    PNG
    media_image11.png
    54
    889
    media_image11.png
    Greyscale

See instant claims 28 and 33


    PNG
    media_image12.png
    104
    881
    media_image12.png
    Greyscale

See instant claims 28 and 33

    PNG
    media_image13.png
    47
    860
    media_image13.png
    Greyscale


Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643